UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: December 31,2008 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51117 HOME FEDERAL BANCORP, INC. OF LOUISIANA (Exact name of registrant as specified in its charter) Federal 86-1127166 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No. 624 Market Street, Shreveport, Louisiana 71101 (Address of principal executive offices) (Zip Code) (318) 222-1145 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[ ] Smallerreporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). []Yes[X] No Shares of common stock, par value $.01 per share, outstanding as of February 13, 2009: The registrant had 3,377,600 shares of common stock outstanding, of which 2,135,375 shares were held by Home Federal Mutual Holding Company of Louisiana, the registrant’s mutual holding company, and 1,242,225 shares were held by the public and directors, officers and employees of the registrant, and the registrant’s employee benefit plans. INDEX PART I FINANCIAL INFORMATION Page Item 1: Financial Statements Consolidated Statements of Financial Condition 1 Consolidated Statements of Income 2 Consolidated Statements of Changes in Stockholders' Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 6 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3: Quantitative and Qualitative Disclosures About Market Risk 19 Item 4: Controls and Procedures 19 Item 4T. Controls and Procedures 19 PART II - OTHER INFORMATION Item 1: Legal Proceedings 20 Item 1A: Risk Factors 20 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3: Defaults Upon Senior Securities 21 Item 4: Submission of Matters to a Vote of Security Holders 21 Item 5: Other Information 21 Item 6: Exhibits 21 SIGNATURES HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION December 31, June 30, 2008 2008 (Unaudited) (Audited) ASSETS (In Thousands) Cash and Cash Equivalents (Includes Interest-Bearing Deposits with Other Banks of $1,357 and $4,957 for December 31, 2008 and June 30, 2008, respectively) $ 2,734 $ 7,363 Securities Available-for-Sale 120,165 96,324 Securities Held-to-Maturity 2,186 1,688 Loans Held for Sale 785 852 Loans Receivable, Net 28,199 28,263 Accrued Interest Receivable 602 550 Premises and Equipment, Net 860 880 Deferred Tax Asset - 1,691 Foreclosed Real Estate - 52 Other Assets 26 52 Total Assets $ 155,557 $ 137,715 LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits $ 78,692 $ 78,359 Advances from Borrowers for Taxes and Insurance 60 177 Advances from Federal Home Loan Bank of Dallas 40,827 26,876 Stock Purchase Deposit Escrow - 3,575 Other Accrued Expenses and Liabilities 754 854 Deferred Tax Liability 1,385 - Total Liabilities 121,718 109,841 COMMITMENTS STOCKHOLDERS’ EQUITY Preferred Stock – No Par Value; 2,000,000 Shares Authorized; None Issued and Outstanding Common stock - 8,000,000 shares of $.01 par value authorized; 3,558,958 shares issued; 3,377,600 shares outstanding and 3,383,287 shares outstanding at December 31, 2008 and June 30, 2008, respectively 14 14 Additional paid-in capital 13,589 13,567 Treasury Stock, at Cost – 181,358 Shares at December 31, 2008; 175,671 Shares at June 30, 2008 (1,858 ) (1,809 ) Unearned ESOP Stock (911 ) (940 ) Unearned RRP Trust Stock (269 ) (395 ) Retained Earnings 20,170 20,071 Accumulated Other Comprehensive Income (Loss) 3,104 (2,634 ) Total Stockholders’ Equity 33,839 27,874 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 155,557 $ 137,715 See accompanying notes to consolidated financial statements. 1 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Six Months Ended December 31, December 31, 2008 2007 2008 2007 (In Thousands, Except Per Share Data) INTEREST INCOME Loans, Including Fees $ 510 $ 530 $ 1,038 $ 1,045 Investment Securities 31 78 71 144 Mortgage-Backed Securities 1,326 1,122 2,592 2,231 Other Interest-Earning Assets 4 49 20 86 Total Interest Income 1,871 1,779 3,721 3,506 INTEREST EXPENSE Deposits 638 797 1,312 1,567 Federal Home Loan Bank Borrowings 353 204 659 400 Total Interest Expense 991 1,001 1,971 1,967 Net Interest Income 880 778 1,750 1,539 PROVISION FOR LOAN LOSSES Net Interest Income after Provision for Loan Losses 880 778 1,750 1,539 NON-INTEREST INCOME Gain on Sale of Loans - 3 - 4 Gain on Sale of Investments - 72 33 94 Other Income 10 7 20 22 Total Non-Interest Income 10 82 53 120 NON-INTEREST EXPENSE Merger and Stock Issuance Costs 1 - 133 - Compensation and Benefits 409 396 806 790 Occupancy and Equipment 44 41 90 85 Data Processing 16 16 36 33 Audit and Professional Fees 75 91 110 132 Franchise and Bank Shares Tax 37 38 75 76 Other Expense 97 51 177 146 Total Non-Interest Expense 679 633 1,427 1,262 Income Before Income Taxes 211 227 376 397 PROVISION FOR INCOME TAX EXPENSE 72 76 128 134 Net Income $ 139 $ 151 $ 248 $ 263 INCOME PER COMMON SHARE: Basic $ 0.04 $ 0.05 $ 0.08 $ 0.08 Diluted $ 0.04 $ 0.05 $ 0.08 $ 0.08 DIVIDENDS DECLARED $ 0.06 $ 0.06 $ 0.12 $ 0.12 See accompanying notes to consolidated financial statements. 2 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY SIX MONTHS ENDED DECEMBER 31, 2 Common Stock Additional Paid-in Capital Unearned ESOP Stock Unearned RRP Trust Stock Retained Earnings Treasury Stock Accumulated Other Comprehensive (Loss) Income Total Stockholders’ Equity (In Thousands) BALANCE – JUNE 30, 2007 $ 14 $ 13,509 $ (997) $ (551 ) $ 20,449 $ (1,771 ) $ (2,841 ) $ 27,812 Net Income 263 263 Other Comprehensive Loss: Changes in Unrealized Gain on Securities Available- for-Sale, Net of Tax Effects 2,335 2,335 RRP Shares Earned 156 156 Stock Options Vested 32 32 ESOP Compensation Earned 28 28 Dividends Declared (147 ) (147 ) Acquisition Treasury Stock (38 ) (38 ) BALANCE – DECEMBER 31, 2007 $ 14 $ 13,541 $ (969) $ (395 ) $ 20,565 $ (1,809 ) $ (506 ) $ 30,441 BALANCE – JUNE 30, 2008 $ 14 $ 13,567 $ (940) $ (395 ) $ 20,071 $ (1,809 ) $ (2,634 ) $ 27,874 Net Income 248 248 Other Comprehensive Income: Changes in Unrealized Gain on Securities Available- for-Sale, Net of Tax Effects 5,738 5,738 RRP Shares Earned 126 - 126 Stock Options Vested 29 29 ESOP Compensation Earned (7 ) 29 22 Dividends Declared (149 ) (149 ) Acquisition Treasury Stock (49 ) (49 ) BALANCE – DECEMBER 31, 2008 $ 14 $ 13,589 $ (911) $ (269 ) $ 20,170 $ (1,858 ) $ 3,104 $ 33,839 See accompanying notes to consolidated financial statements. 3 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended December 31, 2008 2007 (In Thousands) CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ 248 $ 263 Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities Net Amortization and Accretion on Securities (127 ) (110 ) Gain on Sale of Investments (33 ) (94 ) Amortization of Deferred Loan Fees (4 ) (13 ) Depreciation of Premises and Equipment 26 27 ESOP Expense 22 28 Stock Option Expense 29 32 Recognition and Retention Plan Expense 63 86 Deferred Income Tax (7 ) (11 ) Changes in Assets and Liabilities Loans Held-for-Sale–Originations (6,963 ) (8,725 ) Loans Held-for-Sale – Principal Repayments 7,030 9,438 Accrued Interest Receivable (51 ) 8 Other Operating Assets 27 (101 ) Other Operating Liabilities 90 (23 ) Net Cash Provided by Operating Activities 350 805 CASH FLOWS FROM INVESTING ACTIVITIES Loan Principal Collections (Originations and Purchases), Net 70 (2,803 ) Deferred Loan Fees Collected 6 8 Acquisition of Premises and Equipment (6 ) (12 ) Activity in Available-for-Sale Securities: Proceeds from Sales of Securities 2,035 8,253 Principal Payments on Mortgage-backed Securities 4,626 7,399 Purchases of Securities (21,648 ) (9,320 ) Activity in Held-to-Maturity Securities Principal Payments on Mortgage-Backed Securities 64 78 Purchases of Securities (561 ) - Proceeds from Disposition of Foreclosed Real Estate 42 - Net Cash (Used in) Provided by Investing Activities (15,372 ) 3,603 See accompanying notes to consolidated financial statements. 4 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) Six Months Ended December 31, 2008 2007 CASH FLOWS FROM FINANCING ACTIVITIES (In Thousands) Net Increase in Deposits 332 3,276 Proceeds from Federal Home Loan Bank Advances 25,200 5,500 Repayments of Advances from Federal Home Loan Bank (11,249 ) (1,935 ) Net Increase in Mortgage-Escrow Funds (117 ) (78 ) Dividends Paid (149 ) (147 ) Acquisition of Treasury Stock (49 ) (38 ) Stock Purchase Deposits Received (8,131 ) - Stock Purchase Deposits Refunded 4,556 - Net Cash Provided by Financing Activities 10,393 6,578 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (4,629 ) 10,986 CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD 7,363 3,972 CASH AND CASH EQUIVALENTS - END OF PERIOD $ 2,734 $ 14,958 SUPPLEMENTARY CASH FLOW INFORMATION Interest Paid on Deposits and Borrowed Funds $ 1,969 $ 1,973 Income Taxes Paid - 94 Market Value Adjustment for Gain on Securities Available-for-Sale 8,694 3,538 NON-CASH INVESTING ACTIVITY Real Estate Acquired through Foreclosure $ - $ 33 See accompanying notes to consolidated financial statements. 5 HOME FEDERAL BANCORP, INC. OF LOUISIANA NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.SUMMARY OF ACCOUNTING POLICIES Basis of Presentation The consolidated financial statements include the accounts of Home Federal Bancorp, Inc. of Louisiana (the “Company”) and its subsidiary, Home Federal Savings and Loan Association (the “Association”).These consolidated financial statements were prepared in accordance with instructions for Form 10-Q and Regulation S-X and do not include information or footnotes necessary for a complete presentation of financial condition, results of operations, and cash flows in conformity with accounting principles generally accepted in the United States of America. However, in the opinion of management, all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of the financial statements have been included. The results of operations for the six month period ended December 31, 2008 is not necessarily indicative of the results which may be expected for the fiscal year ending June 30, 2009. Use of Estimates In preparing consolidated financial statements in conformity with accounting principles generally accepted in the United States of America, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the Consolidated Statements of Financial Condition and reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to the allowance for loan losses. Nature of Operations On
